Citation Nr: 0509637	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  00-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for frostbite of the feet.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
frostbite of the feet.

In May 2001, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in November 2002.  The Board denied the veteran's claim in 
November 2002.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2003, the Court granted the appellee's 
motion for remand, vacated the Board's decision and remanded 
the case for action consistent with the appellee's motion.

The Board again remanded the veteran's case to the RO in 
November 2003, for action consistent with the appellee's 
motion.  The case was returned to the Board in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
In this case, the Board remanded the appeal in November 2003 
and, following the April 2003 Order of the Court, 
specifically directed the RO to schedule a VA examination, in 
which the examiner was to specifically comment on a 
"December 1945" service medical record, which reflected 
treatment for complaints of cold and chills.  It was argued 
by the veteran's representative that the December 1, 1954, 
service medical record noting, "T 98.-, cold, chills" could 
actually indicate a cold injury as opposed to treatment for a 
respiratory illness.  Pursuant to this remand, the physician 
is requested to provide an interpretation of that record, and 
provide an opinion as to whether it was at least as likely as 
not that the veteran's bilateral foot disorder was 
etiologically related to service.  The Board notes that the 
November 2003 remand mentioned a "December 1945" service 
medical record.  However, the correct date of the service 
medical record is December 1954.  The Board also notes the VA 
examiner did not offer an opinion on the etiology of the 
veteran's foot disorder, nor did the examiner mention that he 
had reviewed the specified service medical record.  Given the 
RO's failure to complete the above remand orders, the Board 
is compelled to remand the appeal for additional development.  
In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  Id. at 271.

In addition, the Board notes that the RO has not informed the 
veteran of additional evidence he may submit that could 
substantiate his claim for service connection.  This evidence 
includes lay statements from those who served with the 
veteran in the military, family members, and friends.  The 
veteran should be informed of alternative forms of evidence 
that can be submitted to substantiate his claim of service 
connection for frostbite of the feet.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The veteran should be informed of 
alternative forms of evidence he can 
submit to substantiate his claim of 
service connection, to include lay 
statements from those who served with him 
in the military, family members, and 
friends.

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
which have treated him for a bilateral 
foot disorder since service.  After the 
releases are signed, the RO should obtain 
and associate with the claims folder all 
of the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The veteran should be informed of failed 
attempts to procure records.

3.  The RO should contact the National 
Weather Service, and the weather service 
based at Camp Gordon, Georgia, and 
request all information regarding the low 
temperatures recorded for that facility 
from November 17, 1954 to December 2, 
1954.  All information obtained, as well 
as any negative responses are to be 
associated with the claims folder.  

4.  Once the information requested above 
has been received, or it has been 
documented that the temperature records 
are not available, the RO should schedule 
the veteran for a VA examination to 
ascertain the nature and etiology of his 
bilateral foot disorder.  Any specialized 
tests or studies deemed appropriate by 
the podiatrist to make this determination 
should be undertaken.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should 
specifically note the December 1954 
service medical record, which reflected 
treatment for complaints of cold and 
chills.  The examiner should interpret 
the meaning of this record; i.e., does it 
reflect treatment of a cold injury or 
treatment for a respiratory illness, and 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral foot disorder is etiologically 
related to service.  The podiatrist 
should set forth in detail all findings 
that provide a basis for the opinion.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


